Citation Nr: 1622191	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  08-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 


REPRESENTATION

Veteran represented by:	Michael W. Franell, Attorney 


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 1953 to July 1955.  He also served in the United States Army Reserves from March 1951 to June 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2010, the Board remanded the claim for further development.  The Board subsequently denied the claim in July 2011.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties to vacate and remand the July 2011 Board decision.

In February 2013 and September 2013, the Board remanded the claim for further development.  The case has since been returned to the Board for further review.  

In his February 2008 substantive appeal, the Veteran requested a hearing before the Board.  The RO scheduled a hearing in April 2010 and provided the Veteran notice; however, he failed to report for that proceeding.  In a July 2010 correspondence, the Veteran reported that he was informed that a telephone conference had been approved prior to the scheduled hearing date due to circumstances.  However, the record contains no indication that a written request to postpone or reschedule was received prior to the April 2010 hearing date.  Additionally, no written motion for a new hearing date with a statement of good cause was received within 15 days of the schedule hearing date.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. 20.704 (2015).

The Board notes that the Veteran changed representation prior to recertification of the appeal.  Review of the claims file shows that the Veteran is currently represented by a private attorney, Michael W. Franell.  The appropriate VA forms are associated with the record.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains a November 2011 private medical record, VA medical records dated from September 2011 to October 2011, an October 2012 Social Security Administration inquiry, and a June 2014 VA field examination report.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2012 Joint Motion, the parties agreed that further development was necessary to attempt to verify the Veteran's reported stressors.  Specifically, additional research was to be conducted regarding the activities of the 7th Infantry Division, 31st Regiment, 3rd Battalion, Company B (7th Infantry Division) and the Veteran's service with that unit.  In February 2013, the Board remanded the Veteran's claim for further development in accordance with the Joint Motion.  

In September 2013, the Board remanded the claim again to ensure compliance with its previous remand directives.  Specifically, the Board directed the AOJ to submit a research query to the National Personnel Records Center (NPRC), the U.S. Joint Services Records Retention Center (JSRRC), and the Veteran's service department to determine the activities and location of the 7th Infantry Division from July 1952 to July 1953.  The Board also directed the AOJ to make a specific determination as to whether the record established the existence of a stressor or stressors.

Following the September 2013 Board remand, the AOJ conducted additional development that included submitting research queries to the JSRRC.  In October 2015, the JSRRC responded that periodic operation reports for the 7th Infantry Division from September 1952 to December 1952 and Daily Staff Journals from October 1952 to March 1953 did not document that the unit was subject to enemy fire or involved in classified missions.  The JSRRC also responded that there were no periodic histories for the 7th Infantry Division for the period from January 1953 to March 1953.  However, the responses received did not address the period from March 1953 to July 1953.  Moreover, the AOJ did not make a formal finding as to the Veteran's reported stressors, as directed in the September 2013 Board remand.  Therefore, remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Furthermore, the Board finds that additional development is necessary to attempt to verify the Veteran's service with the 7th Infantry Division.  The Veteran reported that he was attached to the 7th Infantry Division on temporary active duty (TDY) in North Korea from July 1952 to July 1953.  See August 2006 statement in support of claim.  The Veteran's available service personnel records reflect that he was assigned to the 397th Signal Company, (Constr) from July 1951 to July 1953.  The record does not reflect that the AOJ requested morning reports or rosters for the Veteran's identified units.  Morning reports show daily changes in the status of service members in a specific unit and may help to confirm the Veteran's reported TDY and service with the 7th Infantry Division.  Therefore, on remand the AOJ should conduct all necessary development to request the Morning Reports for the Veteran's units. 

Additionally, a February 2011 JSRRC response indicated that coordinated research with the National Archives and Records Administration and a search of available United States Military Casualty reports did not document that a Private First Class John H. Harrison died in an explosion in October 1952.  However, research indicated that a Private First Class James Harrison, Jr. in the United States Army Reserves died of undefined causes in Korea in October 1952.  The JSRRC provided potential development that may help to establish the cause of the individual's death.  Subsequently, in April 2015, the AOJ submitted a DPRIS request for information regarding the death of Private First Class John H. Harrison.  However, there is no indication that the AOJ made additional efforts to verify the cause of death and unit of assignment for Private First Class James Harrison, Jr.  

Moreover, as discussed above, the Veteran's available service personnel records reflect that he was assigned to the 397th Signal Company (Constr) from July 1951 to July 1953.  The Board also notes that the Veteran initially indicated that he was assigned to the "6th Army" while serving in North Korea.  See August 2004 statement in support of claim.  In January 2011, the AOJ submitted a Defense Personnel Records Information Retrieval System (DPRIS) request to verify the Veteran's stressors and identified his unit as the 397th USAR Signal Co Constr.  In a February 2011 response, JSRRC indicated that coordinated research with the Center of Military History (CMH) documented that the 6th Army was the higher headquarters for the 397th Signal Company (Construction).  The JSRRC reported that the unit did not serve overseas in 1952 and was not in Korea during that time period.  However, the Board notes that the research covered only a portion of the designated time frame.  Therefore, on remand, the AOJ should submit the appropriate inquiry to determine the unit's activities from January 1953 to July 1953.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the National Personnel Records Center (NPRC), the U.S. Joint Services Records Retention Center, the service department, or any other appropriate location and make every effort to determine the activities and location of the 7th Infantry Division, 31st Regiment, 3rd Battalion, Company B from March 1953 to July 1953.  

The AOJ should also determine the activities and location of the 397th Signal Company (Construction) from January 1953 to July 1953.

2.  The AOJ should contact all appropriate sources, including the Veteran's identified units, to attempt to verify the circumstances and cause of death for Private First Class James Harrison, Jr. in October 1952, as identified in the February 2011 DPRIS response.         

If the search for corroborating records leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explaining the efforts taken, describing further action, if any, to be taken, and affording them the opportunity to respond.  The AOJ should also follow up on any additional action suggested by each appropriate source contacted.

3.  The AOJ should contact the NPRC or any other appropriate source to request a search of "Morning Reports," unit rosters, and/or Temporary Duty Orders, to attempt to verify whether the Veteran was temporarily transferred or attached to the 7th Infantry Division, 31st Regiment, 3rd Battalion, Company B.  The request should specifically include records from July 1952 to July 1953 the 7th Infantry Division, 31st Regiment, 3rd Battalion, Company B.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  After completing the foregoing development, the AOJ must make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  The AOJ must specifically render a finding as to whether the record establishes the existence of a stressor or stressors.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




